Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims(s)
Claims 1-20 have been examined.  Claims 1, 8, 15 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claims 1, 8, 15 recite estimating, by the system, a gained amount of lifetime associated with performing the identified at least one action item addressing the one or more identified medical conditions to which the user is predisposed. However, there nowhere in Specification describes estimation a gained amount of lifetime and the user is predisposed. Therefore the claims render indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik Hasan et al. (US. 20070027722A1) in view of (US. 20040111278A1)

With respect to claim 1, Malik Hasan teaches a method in a computer-implemented system, comprising: 
receiving, by the system, electronic medical data of a first user (‘722; Para 0045 FIG. 1 shows a health care data system 100 in accordance with one illustrative embodiment that may be used to build, access, analyze, and/or update a Personal Health Record, also described as an Electronic Health Record or Individual Health Record (hereafter the terms “PHR” and “EHR” and “IHR” are intended to convey the same meaning). As shown, the health care data system 100 includes a personal health record system 102 (“PHR System”) that is configured to provide access to individual health records via a network 104 to one or more client systems or users 106); 
comparing, by the system, the electronic medical data to a plurality of healthcare data in one or more databases; (‘722; Para 0141:  the PHR system 102 may include a data analysis module 212. The data analysis module 212 could be configured to identify patterns or relationships in data contained in the PHR database 200 for a single patient or across multiple patients. For example, the data analysis module 212 could perform population studies across many healthcare events, such as condition, progress of condition, impact of co-morbidities on the underlying condition, procedures and medications. Due to the plurality of PHRs in the PHR database 200, the data analysis module could analyze data relating to a large number of patients. The data analysis module 212 could provide an outcomes measurement. For example, the data analysis module 212 could identify the medications that were the most successful in controlling diabetes. By way of another example, the data analysis module 212 could compare the results of surgery versus medical treatment. By way of another example, the data analysis module 212 could analyze surveys in the PHR database 200 regarding the effectiveness of treatments, drugs, etc.)
identifying, by the system, at least one medical consideration in the electronic medical data upon the comparison of the electronic medical data to the plurality of healthcare data (‘722; Para 0141: the data analysis module 212 could identify the medications that were the most successful in controlling diabetes. By way of another example, the data analysis module 212 could compare the results of surgery versus medical treatment. By way of another example, the data analysis module 212 could analyze surveys in the PHR database 200 regarding the effectiveness of treatments, drugs, etc.)
comparing, by the system, the identified medical consideration to a plurality of medical consideration data in one or more databases, wherein the plurality of medical consideration data comprises one or more medical conditions to which the user is predisposed and one or more action items addressing the one or more medical conditions to which the user is predisposed (‘722; Para 0142 the use of an MPI ensures that all episodes of care, as well as each clinical event from the various data sources, are collected and appropriately stored with the correct patient. By collecting all relevant healthcare information for a patient, data analysis is greatly enhanced as compared to traditional approaches. Most pertinent is the ability to compare data from different events that may have come from different sources. For example, the data analysis module 212 could determine how many patients that on taking a particular medication are subsequently treated for a particular condition) 
Gary Brown teaches 
estimating, by the system, a gained amount of lifetime associated with performing the identified at least one action item addressing the one or more identified medical conditions to which the user is predisposed (‘278; Abstract: Gary Brown describes quantifies a person's loss of quality of life (QOL), i.e., the value of remaining life, due to the occurrence of an injury. The system includes a processor in communication with a health-related QOL measures (e.g., health state utility value) database. Raw data are inputted into the processor. The raw data provide information regarding the person's life expectancy and health state before and after the occurrence of the injury); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine system and method for display and management of distributed electronic medical record data as taught by Malik Hasan and Method of quantifying loss of quality of life resulting from personal injury as taught by Gary Brownin order to provide the functionality of the electronic action item corresponding with the identified action item of the user
Malik Hasan in view of Gary Brown teaches 
presenting to the user, by the system, a message associated with performing the identified at least one action item addressing the one or more medical conditions to which the user is disposed and associated with the estimated gained amount of lifetime (722; Para 0052: FIG. 3 is an example use of the MPI with respect to a patient identified as “Ann Smith.” In this example, Ms. Smith has been treated by or visited the six listed healthcare organizations. Each of these organizations has assigned their own identifier for Ms. Smith shown by the system identifier column, while the MPI identifier remains a single unique tracking mechanism. In some embodiments, the MPI could not only generate a unique identifier for Ms. Smith, but could also cross reference information to the system identifier used by each of the organizations. In this manner, Ms. Smith's identification could be picked up when another message from the same system is received. This allows the matching of information originating from a wide range of medical sources and from multiple payors to a single comprehensive display about a patient); 
generating, by the system, at least one functional electronic action item associated with performing the identified at least one action item addressing the one or more medical conditions, wherein the functional electronic action item comprises a required data input functionality (‘722; Para 0054: The PHR population engine 202 may collect data from a wide variety of sources, such as medical claims, pharmacy claims, orders and results from laboratory systems, admission summaries, op report and discharge summaries from custom and standard hospital interfaces, and manually entered information from surveys, health risk assessments and direct entry. In some cases, manually entered data may be inputted by the patients themselves or representative from health plans, provider offices, hospitals, etc.) and
transmitting, by the system, the functional electronic action item to one or more servers (‘722; Para 0013)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to combine system and method for display and management of distributed electronic medical record data as taught by Morris and the system and method for generating and updating electronic medical records as taught by Navani in order to provide the functionality of the electronic action item corresponding with the identified action item.
Claims 8 and 15 are rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the method of claim 1, further comprising: 
comparing, by the system, the identified medical consideration to a plurality of treatment data in one or more databases, wherein the plurality of treatment data comprises one or more treatment options related to treating the one or more medical considerations;
identifying, by the system, at least one treatment option for treatment of the identified medical consideration (‘278; Para 0018: recovery treatment options..); and
transmitting, by the system, the identified medical consideration and the identified treatment option to the one or more servers (‘722; Para 0047).
Claims 9 and 16 are rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 2, further comprising:
receiving from the one or more servers, by the system, an offer of a service or product related to at least one of, the identified medical consideration, the identified action item, the identified treatment option, and combinations thereof (‘722; Paras 0023-0024).
Claims 10 and 17 are rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the method of claim 2, wherein the electronic medical data comprises at least one of, data inputted into the required data input functionality, data from the one or more servers, data inputted into the system by the first user, data inputted into the system by a second user, and combinations thereof (‘722 Paras 0008-0009).
Claims 11 are rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the method of claim 1, further comprising: 
Morris teaches 
updating, by the system, the plurality of healthcare data and the plurality of medical consideration data (‘722; Para 0024); 
comparing, by the system, the electronic medical data to the updated plurality of healthcare data in one or more databases (‘722; Para 0024);
identifying, by the system, at least one new medical consideration in the electronic medical data upon the comparison of the electronic medical data to the updated plurality of healthcare data (’722; Paras 0141-0142);
comparing, by the system, the identified new medical consideration to the updated plurality of medical consideration data in one or more databases, wherein the updated plurality of medical consideration data comprises one or more updated medical considerations and one or more updated action items addressing the one or more medical considerations (‘’722; Paras 0141-0142);
identifying, by the system, at least one new action item addressing the identified new medical consideration (‘’722; Paras 0141-0142);
generating, by the system, at least one new functional electronic action item corresponding with the identified new action item, wherein the new functional electronic action item comprises a required data input functionality (722; Para 0141); and
transmitting, by the system, the new functional electronic action item to the one or more servers  (‘722; Para 0013).
Claims 12 and 18 are rejected as the same reason with claim 5. 


With respect to claim 6, the combined art teaches the method of claim 2, further comprising:
updating, by the system, the plurality of treatment data (‘722; Para 0026)
comparing, by the system, the identified medical consideration to the updated plurality of treatment data in one or more databases, wherein the updated plurality of treatment data comprises one or more updated treatment options related to treating the one or more medical considerations (‘722; Para 0024);
identifying, by the system, at least one new treatment option for the treatment of the identified medical consideration (‘722; Para 0024); and
transmitting, by the system, the identified new medical consideration and the identified new treatment option to the one or more servers (‘722; Para 0013).
Claims 13 and 19 are rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the method of claim 5, further comprising:
comparing, by the system, the identified new medical consideration to a plurality of treatment data in one or more databases, wherein the plurality of treatment data comprises one or more treatment options related to treating the one or more medical considerations (‘722; Para 0024);;
identifying, by the system, at least one treatment option for the treatment of the identified new medical consideration; (‘722; Para 0023-0024); and
transmitting, by the system, the identified new medical consideration and the identified treatment option to the one or more servers (‘722; Para 0013).
Claims 14 and 20 are rejected as the same reason with claim 7. 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686